department of the treasury internal_revenue_service washington d c mar vil op-e-e0 t contact person id number telephone number _ employer_identification_number legend b dear sir or madam we have considered your ruling_request dated date in which you requested rulings on the proper treatment of the transfer of the assets of a subaccount under a voluntary employees’ beneficiary association to the remainder of the trust fund under sec_501 sec_4976 sec_4976 sec_511 sec_612 sec_419 sec_419 sec_419 sec_111 and sec_61 of the internal_revenue_code_of_1986 as amended the code you have represented that you are an employer who has created a voluntary employees_beneficiary_association veba that has been recognized as exempt under sec_501 of the code the purpose of the veba is to provide a funding mechanism for employee health and welfare benefits provided under the benefits program b your subsidiary also created and maintained a long-term disability trust the b trust’ also exempt under sec_501 consisting solely of after-tax employee contributions used to provide long- term disability benefits to participants in its plan effective date the b_trust was terminated and its assets transferred to the veba under the terms of the veba all assets transferred from the b_trust were deposited into a subaccount within the veba identified as the b account pursuant to the veba a portion of the assets of the b account was to be used to purchase an annuity_contract to provide continuing long-term disability benefits to persons receiving benefits under the b plan on date the veba further provides that after purchase of this annuity_contract the b account may be used to fund any permissible c benefits for active employee participants in the veba who were also participants under the b_trust former participants in the b_trust who are now active employees of you or your affiliates now receive long-term disability coverage under your veba the program long-term disability benefits provided under the program are substantially equal to long-term disability benefits provided under the b_trust you represent that it is administratively impossible to trace the assets of the b account to particular contributing employees and former employees furthermore a large percentage of former b_trust participants have long since left your employ and that of your affiliates and location of such participants would be extremely difficult if not impossible accordingly you desire to amend the veba to transfer the b account assets from the b account to the remainder of the veba and use such transferred assets to provide permissible sec_501 benefits to all veba participants the proposed transfer and use in a supplemental submission dated date your representative modified the original request advising that the proposed transfer and use as originally described would occur during the plan_year and that all veba assets including the transferred assets would be exhausted prior to the end of the plan_year sec_501 of the code provides for exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such associations or their dependents or designated beneficiaries if no part of the net earings of such associations inure other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides in part that no part of the net earings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in this section sec_1_501_c_9_-4 of the regulations provides in part that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 of the code any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer sec_419a of the code provides that except as otherwise provided in this subsection the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund - a claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and b administrative costs with respect to such claims sec_4976 of the code imposes an excise_tax on an employer equal to of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code provides that the term disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_401 and sec_501 sec_512 of the code states that in the case of certain types of exempt_organizations including vebas exempt under sec_501 of the code the term unrelated_business_taxable_income means the gross_income of the organization excluding any exempt_function_income less the deductions allowed by law which are directly connected with the production of the gross_income excluding exempt_function_income both the gross_income and the deductions taken into account under this paragraph must be computed with certain modifications relating to the calculation of net operating losses and charitable_contributions sec_512 of the code states that for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid such term also means all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization which is set_aside either i for a charitable purpose specified in sec_170 of the code or ii to provide for the payment of life sick accident or other_benefits sec_512 of the code provides that in the case of certain types of exempt_organizations including vebas no amount set_aside to provide for the payment of life sick accident or other_benefits may be taken into account under sec_512 to the extent that the aggregate amount set_aside for these purposes exceeds the account limit determined under sec_419a reduced by any reserve for post-retirement medical benefits described in sec_419a sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code that section in part codifies the tax_benefit_rule generally the tax_benefit_rule requires the inclusion in income of certain amounts that were deducted in a prior year and that generated a tax_benefit through a reduction in the amount of tax_liability in the prior tax_year 39_bta_338 affd sub nom 111_f2d_60 7th cir cert_denied 311_us_658 revrul_85_186 1985_2_cb_84 in 460_us_370 the supreme court in part held that income may arise under the tax_benefit_rule even though there is no actual recovery_of funds that were previously deducted if an event occurs that is fundamentally inconsistent with the premise on which a deduction was taken in a prior year the proposed transfer and use involves a transfer of assets between sub-accounts of the veba only therefore there is no reason to view the proposed transfer and use as a reversion to the employer for purposes of the tax imposed by sec_4976 of the code since the b_trust consisted solely of after-tax employee contributions and earnings thereon which were not deductible by the employer the b account contains only amounts attributable to contributions to the trust that were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code accordingly pursuant to that section code sec_4976 does not apply to any portion of the b_trust account that may revert to you because the assets will be used to provide for the payment of life sick accident or other permissible benefits under sec_512 of the code the veba will neither be subject_to tax on unrelated_business_income under sec_511 nor violate the inurement proscription of sec_1_501_c_9_-4 of the regulations either as a result of the asset transfer or investment_income that is attributable to the transferred assets furthermore the transferred assets can be taken into account in determining exempt_function_income to the full extent of the transfer because the transferred assets will not result in an amount of assets set_aside in excess of the account limit determined under sec_419 of the code since no amounts attributable to contributions to the b_trust were allowable as a deduction when made and neither you nor b took deductions in any taxable_year with respect to those amounts sec_111 is irrelevant to the proposed transaction the proposed use of funds in the b account cannot be fundamentally inconsistent with the premise on which a deduction was taken in a prior year because no deduction with respect to amounts in the b_trust was ever taken therefore the proposed use of assets should not result in the realization or recognition of grass income by you under sec_61 the assets transferred plus the remainder of the veba assets will not result in an amount in excess of the amount that is reasonably and actuarially necessary to fund claims incurred by the program in the plan_year since ail funds will be exhausted prior to the end of the plan_year under sec_419a of the code the assets will exceed the qualified_asset_account limit if as of the close of the year the assets exceed the amount reasonably and actuarially necessary to fund claims incurred but not paid as of the close of the taxable_year given that the veba will have no assets as of the close of the year the assets will not exceed the account limit accordingly the proposed transfer will not cause the qualified_asset_account limit of sec_419a to be exceeded based on the information submitted and the representations made therein we rule as follows the proposed transfer and use will not affect the exempt status of the veba under sec_501 of the code the proposed transfer and use will not be considered a prohibited reversion under sec_4976 of the code therefore you will not be subject_to a excise_tax under sec_4976 of the code the proposed transfer and use will not subject the veba to tax on unrelated_business_income under sec_511 of the code the proposed transfer and use will not cause the qualified_asset_account limit of sec_419a c to be exceeded the proposed transfer and use will not result in the realization or recognition of gross_income to you the veba or any participant or beneficiary thereunder because this ruling could help resolve future questions about your federal_income_tax status you should keep it in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely gignex fass peet pol ot robert c harper jr chief exempt_organizations technical branch
